DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-13 are pending.  Claims 1 and 2 are independent claims.

3.	The IDS’es submitted on 4/29/19, 11/13/2019, and 10/21/2020 have been considered.

Invoking 35 USC § 112 (f)
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a design model producing part configured to produce …”; “a property input part configured to input …”; “a protection state model producing part configured to produce”; and “a determination part configured to determine …” in claim 1; 
“a property input part configured to input …”; “a protection state model producing part configured to produce …”; and “a determination part configured to determine …” in claim 2; 
“an input producing part configured to produce …” in claim 3; 
“an output part configured to output …” in claim 4; 
“an input producing part configured to produce …” in claim 7; 
“an output part configured to output …” in claim 8; and 
“an output part configured to output …” in claim 9.

6.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 1-13 are rejected under 35 U.S.C. 112(b).  
Claims 1-4 and 7-9 recite limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph (as shown in Invoking 35 USC § 112 (f) above).  However, the written description fails to disclose the corresponding structures, material, or acts for the claimed functions.  Therefore, claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(b).
Claims 5, 6, and 10-13 are also rejected under 35 U.S.C. 112(b) base on their dependency of the rejected claims 1-4 or 7-9.

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-an input producing part configured to produce an input to the product that leads to the state to violate the protection state of the property, if the determination part determines that there exists the state to violate the protection state of the protected property”.  This limitation may be rewritten as “if the determination part determines that there exists the state to violate the protection state of the protected property” then “an input producing part configured to produce an input to the product that leads to the state to violate the protection state of the protected property”.  It is unclear how or why if “the state to violate the protection state of the protected property” already “exists” then “an input producing part configured to produce an input to the product that leads to the [same] state to violate the protection state of the protected property”.  

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
Claims 1-13 are directed to a system for collecting and analyzing a design model and a protected property to determine a violation.  The underlying invention is merely a system that collects and analyzing information to detect violation or misuse (FairWarning) and is therefore abstract or idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are merely instructions to 

Any amendment to the claim should be commensurate with its corresponding disclosure.






Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

16.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loihl (US Patent 10,599,850).
	As regarding claim 1, Loihl discloses A vulnerability evaluating apparatus comprising: 
	a specification input part to which a design specification of a product with a built-in computer is inputted [col. 4 line 58 thru col. 5 line 22; receiving definitions and criteria specifying object tests]; 
a design model producing part configured to produce a design model indicating an operation of the product and data used in the product, based on the design specification inputted by the specification input part [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states]; 
a property input part configured to input a protected property of the product and a protection state of the protected property [col. 4 line 58 thru col. 5 line 22; receiving objects to be tested and expected states of the test objects]; 
a protection state model producing part configured to produce a protection state model by extracting, out of the design model produced by the design model producing part, an operation portion associated with the protected property inputted by the property input part [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests]; and 
a determination part configured to determine, based on the protection state model, whether or not there exists a state to violate the protection state of the protected property [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests].  

As regarding claim 2, Loihl further discloses A vulnerability evaluating apparatus comprising: 
a design model input part to which a design model indicating an operation of a product with a built-in computer and data used in the product is inputted [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states]; 
a property input part configured to input a protected property of the product and a protection state of the protected property [col. 4 line 58 thru col. 5 line 22; receiving objects to be tested and expected states of the test objects]; 
a protection state model producing part configured to produce a 19 protection state model by extracting, out of the design model inputted by the design model input part, an operation portion associated with the protected property inputted by the property input part [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests]; and 
a determination part configured to determine, based on the protection state model, whether or not there exists a state to violate the protection state of the protected property [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests].  

As regarding claim 3, Loihl further discloses The vulnerability evaluating apparatus according to claim 1, further comprising an input producing part configured to produce an input to the product that leads to the state to violate the protection state of the protected property, if the determination part determines that there exists the state to violate the protection state of the protected property [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states].  

As regarding claim 4, Loihl further discloses The vulnerability evaluating apparatus according to claim 1, further comprising an output part configured to output the design model [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests], 
wherein the property input part is configured to select and input the protected property from the operation of the product and the data used in the product indicated by the design model outputted to the output part [col. 4 line 58 thru col. 5 line 22; receiving objects to be tested and expected states of the test objects].  

As regarding claim 5, Loihl further discloses The vulnerability evaluating apparatus according to claim 4, wherein the property input part is configured to select and input the operation that affects the protection state from the operations indicated by the design model outputted to the output20 part [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states], and is configured to input, as the protection state, a state of the protected property after the selected operation is performed indicating that the protected property is protected [col. 4 line 58 thru col. 5 line 22; receiving objects to be tested and expected states of the test objects].  

As regarding claim 6, Loihl further discloses The vulnerability evaluating apparatus according to claim 4, wherein the design model is constituted of an operation flow or a state transition diagram [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states], 
wherein the protection state model producing part produces a protection state model by extracting, out of the operation flow or the state transition diagram, an initial state to the operation selected by the property input part [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests], and 
wherein the determination part determines, based on the extracted protection state model, that there exists the state to violate the protection state if there is a state departing from the protection state of the protected property [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests]. 

As regarding claim 7, Loihl further discloses The vulnerability evaluating apparatus according to claim 2, further comprising an input producing part configured to produce an input to the product that leads to the state to violate the protection state of the protected property, if the determination part determines that there exists the state to violate the protection state of the protected property [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests].  

As regarding claim 8, Loihl further discloses The vulnerability evaluating apparatus according to claim 2, further comprising an output part configured to output the design model, wherein the property input part is configured to select and21 input the protected property from the operation of the product and the data used in the product indicated by the design model outputted to the output part [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states].  

As regarding claim 9, Loihl further discloses The vulnerability evaluating apparatus according to claim 3, further comprising an output part configured to output the design model, wherein the property input part is configured to select and input the protected property from the operation of the product and the data used in the product indicated by the design model outputted to the output part [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states].  

As regarding claim 10, Loihl further discloses The vulnerability evaluating apparatus according to claim 8, wherein the property input part is configured to select and input the operation that affects the protection state from the operations indicated by the design model outputted to the output part [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states], and is configured to input, as the protection state, a state of the protected property after the selected operation is performed indicating that the protected property is protected [col. 4 line 58 thru col. 5 line 22; receiving objects to be tested and expected states of the test objects].  

As regarding claim 11, Loihl further discloses The vulnerability evaluating apparatus according to claim 9, wherein the property input part is configured to select and input the operation that affects the protection state from the operations indicated by the design model outputted to the output part [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states], and is configured to input, as the protection state, a state22 of the protected property after the selected operation is performed indicating that the protected property is protected [col. 4 line 58 thru col. 5 line 22; receiving objects to be tested and expected states of the test objects].  

As regarding claim 12, Loihl further discloses The vulnerability evaluating apparatus according to claim 8, wherein the design model is constituted of an operation flow or a state transition diagram [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states], 
wherein the protection state model producing part produces a protection state model by extracting, out of the operation flow or the state transition diagram, an initial state to the operation selected by the property input part [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests], and 
wherein the determination part determines, based on the extracted protection state model, that there exists the state to violate the protection state if there is a state departing from the protection state of the protected property [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests].  

As regarding claim 13, Loihl further discloses The vulnerability evaluating apparatus according to claim 9, wherein the design model is constituted of an operation flow or a state transition diagram [col. 4 line 58 thru col. 5 line 22 and col. 5 lines 35-47; performing object tests using the thing to be collected for object tests to obtain expected states], 
wherein the protection state model producing part produces a protection state model by extracting, out of the operation flow or the state transition diagram, an initial state to the operation selected by the property input part [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests], and 
wherein the determination part determines, based on the extracted protection state model, that there exists the state to violate the protection state if there is a state departing from the 23 protection state of the protected property [col. 4 line 58 thru col. 5 line 22 and col. 5 line 62 thru col. 6 line 3; determining vulnerability of the tested objects based on results of the object tests].













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433